DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art alone or in combination provides motivation to explicitly teach:
shifting the geologic feature class imbalance toward a class of the geologic feature by increasing the spatial presence of the geologic feature in the seismic image data to generate training data; and training a neural network using the training data to generate a trained neural network in independent claims 1, 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GOFF ET AL. (US 7,069,149) teaches PROCESS FOR INTERPRETING FAULTS FROM A FAULT-ENHANCED 3-DIMENSIONAL SEISMIC ATTRIBUTE VOLUME;
WENTLAND ET AL. (US 7,162,463) teaches PATTERN RECOGNITION TEMPLATE CONSTRUCTION APPLIED TO OIL EXPLORATION AND PRODUCTION;
CHEN ET AL. (US 2010/0161232) teaches METHOD FOR GEOPHYSICAL AND GEOLOGICAL INTERPRETATION OF SEISMIC VOLUMES USING CHRONOLOGICAL PANNING;
PRIEZZHEV ET AL. (US 2013/0345985) teaches SEISMIC ORTHOGONAL DECOMPOSITION ATTRIBUTE;
WHITAKER ET AL. (US 2015/0355353) teaches DETECTING SUBSURFACE STRUCTURES;
WILLIAMS (US 2015/0212224) teaches SINGULARITY SPECTRUM ANALYSIS OF MICROSEISMIC DATA;
AARRE (US 2015/0073715) teaches SEISMIC SURVEY ANALYSIS;
AARRE (US 2015/0241584) teaches NOISE ATTENUATION;
BERARD ET AL. (US 2017/0205531) teaches GEOLOGICAL MODELING WORKFLOW;
DE STEFANO (US 2016/0086079) teaches PROPERTIES FOR SIMULTANEOUS JOINT INVERSION;
MIOTTIE ET AL. (US 2015/0362623) teaches JOINT INVERSION OF ATTRIBUTES;
CAN ET AL. (US 2017/0254910) teaches EXPERT GUIDED KNOWLEDGE ACQUISITION SYSTEM FOR ANALYZING SEISMIC DATA;
PANDEY ET AL. (US 2020/0160173) teaches DEEP LEARNING BASED RESERVOIR MODELING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272.  The examiner can normally be reached on Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864